      Case 1:21-cv-00187-PKC Document 1-2 Filed 01/09/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                   20 MAG 9527
 - - - - - - - - - - - - - - - - - X
 UNITED STATES OF AMERICA          :
                                               WARRANT OF SEIZURE
            -v.-                        :      PURSUANT TO 18 U.S.C.
                                               §§ 981 and 984
                                        :

                                        :

                                        :

                                        :

                                        :

                                        :

                                        :

                                        :

      and                               :

ALL MONIES AND FUNDS CONTAINED IN :
OR TRACEABLE TO TD BANK, N.A.,
ACCOUNT          , HELD IN THE    :
NAME OF “A2B TRANSPORTATION,
INC.,”                            :

                   Defendants-in-rem. :

- - - - - - - - - - - - - - - - - X

     TO:    ANY DESIGNATED OFFICER OF THE FEDERAL BUREAU OF
            INVESTIGATION AND/OR ANY LAW ENFORCEMENT OFFICER
            AUTHORIZED BY LAW

     An Affidavit having been made before me by ALI AMHAZ-

STRICKLAND, a Special Agent with the Federal Bureau of
      Case 1:21-cv-00187-PKC Document 1-2 Filed 01/09/21 Page 2 of 3



Investigation, that he has reason to believe that the above-

captioned funds are subject to seizure and civil forfeiture

pursuant to 18 U.S.C. §§ 981 and 984, and as I am satisfied that

there is probable cause to believe that the property so

described is subject to seizure and civil forfeiture pursuant to

18 U.S.C. §§ 981 and 984;

     YOU ARE HEREBY COMMANDED AND AUTHORIZED to seize, within

fourteen (14) days of the date of issuance of this warrant, by

serving a copy of this warrant of seizure upon any person

presently in possession of the property described as follows:

                 a.   All monies and funds contained in or

traceable to



         ,

                 b.    All monies and funds contained in or

traceable to

                                                                       ,

                 c.   All monies and funds contained in or

traceable to



         , and

                 d.   All monies and funds contained in or

traceable to TD Bank account                 held in the name of “A2B




                                    2
         Case 1:21-cv-00187-PKC Document 1-2 Filed 01/09/21 Page 3 of 3



Transportation, Inc.” (the “A2B Transportation Bank Account”)

(collectively, the “Target Property”).

     YOU ARE FURTHER COMMANDED AND AUTHORIZED to prepare a

written inventory of the property seized and promptly return

this warrant and inventory before this Court as required by law.

     IT IS FURTHER ORDERED THAT the transfers from the above-

listed account are prohibited to the extent they would reduce

the balance of an account below the amount ordered seized from

said account, in order to prevent the above-captioned funds from

being transferred, withdrawn, or removed therefrom.             Transfers

into the accounts shall continue to be permitted.



Dated:       New York, New York

             September 8, 2020             1:45 pm
             ________________        ________________
               Date Issued             Time Issued



                                     ________________________________
                                     HONORABLE SARAH NETBURN
                                     United States Magistrate Judge
                                     Southern District of New York




                                       3
